Bird, J.
(dissenting). At the conclusion of plaintiff’s testimony in this case defendant requested a directed verdict on the ground that a case of seduction had not been made. I think this motion should have been granted. It is true that it is not always easy to determine just what conduct will constitute seduction, but if we are going to say that defendant is guilty of seduction, we should be able to point out the acts which make him so. If the acts as shown in this case constitute seduction, then all cases of fornication outside of commercialized vice are seduction. Courts have gone a great ways and have strained the rule in order to protect young girls, but there is no young girl involved in this case. Plaintiff was a grown woman, 21 years of age, and a graduate of the Shelby high school. She had had experience as a telephone operator in Shelby and nearly 6 months’ experience as a telephone girl in a cosmopolitan hotel. She made a date with defendant to go to dinner with him before she saw him and before he had seen her. She explained to him over the phone how she was dressed so he would know her on the street or at the entrance of the hotel. She met him in pursuance of this appointment and both appear to have been mutually attracted. She went to dinner with him and afterward to the theatre. The third or fourth time after she saw him she submitted to his embraces, She does not claim that he made her any promises, in fact she states that he made her no promises. He said *132nothing about marriage; he neither enticed nor deceived her, and she does not say that he flattered her. He did urge her to have sexual intercourse with him, but it has been held that coaxing or persuasion to have sexual intercourse is not “seduction by artifices.” Breon v. Henkle, 14 Ore. 500 (13 Pac. 289). The testimony shows this was simply a case where two unmarried people met by accident and were sexually attracted to each other. This attraction was supplemented by opportunity and they improved the opportunity. It was fornication, but was not seduction. These acts present a far different question than does a case where a man gains the love of a young girl and then by the aid of promises and artifices uses it to gratify his sexual promptings.
In considering a similar case, the Oregon court said:
' “An action for obtaining property fraudulently cannot be maintained without proof of facts calculated to deceive a person of ordinary prudence; and how can a female a long way beyond girlhood claim to have been defrauded of that which every womanly instinct of her nature prompts her to set the highest value upon, by ‘flattery, false promises, artifice, urgent importunity, based upon professions of attachment,’ unless they are of such a character as are calculated to mislead an ordinarily prudent and virtuous minded woman?
“The individuality of the female sex has been materially advanced during the past few years; their knowledge of the world has been greatly improved, and their legal capacity enlarged. The notion that they belong to the weaker sex is only entertained by the credulous and unsophisticated. They are not easily beguiled, and should be held to a reasonable responsibility; and if allowed to maintain an action for their own seduction, and demand a large compensation for their loss of character, should be required to prove something more than mere importunity as the means through which it was accomplished.”
The facts as related by plaintiff do not make de*133fendant guilty of seduction. No act of defendant is related which would bring him within any definition of seduction, unless it is her statement that he made love to her. She explains upon cross-examination that she meant by the term “love” that he told her how much he thought of her. This element has in some cases been held sufficient to establish seduction, but in most of those cases the girl yielded only after a prolonged period of love making and not after a few days of flirtation, as occurred in this case. The record does not disclose any such love making during the few days they were acquainted as to justify using it as a basis for an action of seduction. The plaintiff is, indeed, unfortunate, but this furnishes no reason for doing violence to the rules of law.
The judgment should be reversed.
Moore, J., concurred with Bird, J.